UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT
                          __________________

                              No. 99-20420
                            Summary Calendar
                           __________________

                              MIKE CARTER,

                                                      Plaintiff-Appellant,

                                  versus

                 RANDY B. GLASGOW; LARRY R. SHIMEK,

                                                      Defendants-Appellees.

_________________________________________________________________

           Appeal from the United States District Court
                for the Southern District of Texas
                          (H-98-CV-1830)
_________________________________________________________________
                           July 5, 2000

Before SMITH, BARKSDALE, and PARKER, Circuit Judges.

PER CURIAM:*

     Mike Carter (Texas prisoner #655235) appeals, pro se, his 42

U.S.C. § 1983 action being dismissed pursuant to FED. R. CIV. P.

12(b)(6) for failure to state a claim upon which relief may be

granted. Carter v. Glasgow, No. H-98-1830 (S.D. Tex. 17 A.K. Marsh. 1999).

Carter’s action, initially filed in Texas state court, was removed

to federal district court.

     Carter    contends   that:    the     district    court   dismissed   his

complaint “without notification of its intent”; when his complaint

was dismissed, he was trying to obtain legal representation; and his

complaint was dismissed before he had the opportunity to move for

     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
appointment of counsel and for Rule 11 sanctions against defendants,

and to file objections to the motion to dismiss.

      The district court did not provide Carter an opportunity to

amend his complaint prior to ruling on the Rule 12(b)(6) motion.

The circumstances of the case, however, indicate that Carter had

pleaded his best case.    See Morin v. Caire, 77 F.3d 116, 121 (5th

Cir. 1996).    Prior to removal, Carter twice amended his complaint

in Texas state court.     The second amendment was in response to a

sustained special exception that Carter had failed to state any

legal cause of action against defendants. Because Carter had a fair

opportunity to plead his best case in his amended pleadings, remand

for yet another opportunity to amend is unnecessary.         See Morrison

v. City of Baton Rouge, 761 F.2d 242, 244-46 (5th Cir. 1985).

      Furthermore, the motion to dismiss was filed in June 1998;

Carter did not respond; and the district court did not grant the

motion until March 1999, nine months after filing.        Given that Rule

6 of the Local Rules for the Southern District of Texas discusses

the procedures for opposing motions and provides the time frames for

the   disposition   of   opposed    and    unopposed   motions,   Carter’s

contention that the district court dismissed his action without

notification of its intent to do so is unavailing.          See Martin v.

Harrison County Jail, 975 F.2d 192, 193 (5th Cir. 1992).

      Carter also contends that the district court erred when it

adopted facts from defendants’ motion contrary to allegations in his

complaint.    He fails, however, to identify any specific examples.

Although he mentions some purported factual discrepancies, he refers


                                   - 2 -
to exhibits attached to his appellate brief, rather than to his

complaint, to prove that the district court failed to adopt his

version of the facts.     Because a district court is limited to the

complaint when considering a Rule 12(b)(6) motion for failure to

state a claim, see Jackson v. City of Beaumont Police Dep’t, 958
F.2d 616, 618 (5th Cir. 1992), Carter has not shown that the

district court failed to accept his factual allegations.         (In fact,

to the extent that the district court mentioned any disputed factual

allegations, it did so only as background information in discussing

the events leading up to the filing of the instant action.                The

district   court   did   not   rely   on   any   disputed   allegations    in

determining that Carter failed to state a claim upon which relief

could be granted.)

     Finally, Carter challenges the district court’s determination

that he failed to allege the violation of a clearly established

constitutional right.     He maintains that a § 1983 complaint states

such a violation if it alleges that state officials intentionally

concealed information crucial to a person’s ability to obtain

redress through the courts.      Carter, however, did not allege that

defendants   intentionally     concealed     information.      Rather,     he

maintained that the failure to provide information was the result

of defendants’ failure to comply with their duties under the Texas

Private Investigators and Private Security Agencies Act.          Carter’s

allegations established, at most, that defendants were negligent;

this does not state the requisite intentional act.

                                                              AFFIRMED


                                  - 3 -
- 4 -